CLOPTON, J.
When this case was first submitted, the record did not disclose that any day was set, or special jurors were drawn, for the trial of the defendant. The record has been since corrected, and now shows that a day was set for his trial, and jurors were drawn. Two capital cases were set for the same day, and jurors were drawn at the same time, for the trial, of both cases. Construing the statute regulating the drawing and impanneling of jurors in Dallas county (Acts 1884-85, *468p. 492), we held in Evans v. State, at the present term, that it was irregular to draw at the same time special jurors for the trial of two capital cases, though set for trial on the same day. The jurors in the present case were drawn under the “Act to more effectually secure competent and well qualified jurors in the several counties in this State, with the exception ” of certain named counties. — Acts 1884-85, p. 181. The provisions of the act are materially different from the act relating to Dallas county, as to the manner of drawing special jurors for the trial of capital cases. The language is : “ When any capital case or oases stand for trial, the court shall, at least three days before the same are set for trial, cause the box containing the names of jurors to be brought into the court-room, and, having the same well shaken, the presiding judge shall then and there publicly draw therefrom not less than twelve, nor more than twenty-four of said names; . . . and the names of the jurors so drawn, together with the panel of thirty-six heretofore provided for, shall constitute the venire from which the jurors to try said capital case or cases shall be selected.” The statute contemplates that more than one case may be set for trial on the same day. If more than one, the presiding judge, nevertheless, can not draw more than twenty-four names; and but one venire is provided, from which the juries to try such cases shall be selected. Under the provisions of the statute, the drawing of the jurors was regular.
Flight, soon after the commission of an offense, may be of the least probative force of all the criminating circumstances, and is insufficient by itself to authorize a conviction ; but it is an evidentiary fact, from which, in connection with other proof, guilt may be inferred. It is admissible in all cases, the prosecution having proved the flight, for the defendant to show any explanatory or excusing circumstances, constituting the res gestee. . The conduct of the accused, whether consisting of flight or other act, or of appearance, operates in the nature of an admission. Admissions or declarations, made at one time, can not be qualified or controlled by other declarations, made át a subsequent time. No more can an admission, implied from conduct, be explained or controlled by subsequent conduct, which forms no part of the res gestee.— Campbell v. The State, 23 Ala. 44. The evidence as to the information of the indictment being communicated to the defendant, and the time of his return, was properly excluded. The offer was accompanied with a proposition to connect it with other evidence, showing that lie did not leave from a consciousness of guilt; but the court was not informed of the character of such other evidence, and there was no offer in fact to introduce *469any. The defendant was not denied the opportunity to explain or excuse his flight by competent evidence.
It was lawful for the court to receive the verdict on Sunday, and enter the judgment on a succeeding day. — Reid v. State, 53 Ala. 401; 1 Bish. Crim. Pro. § 1001.
Affirmed.